Citation Nr: 0844666	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent disabling for service- connected low back contusion.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which 
continued a 20 percent evaluation for the veteran's service-
connected low back contusion.

This case was remanded by the Board in March 2008 for 
additional evidentiary development.  Following that 
development, in August 2008, the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case (SSOC) which continued the 20 percent evaluation for the 
veteran's service-connected low back contusion.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by painful forward flexion greater than 30 
degrees; the veteran's service-connected low back disability 
is not manifested by ankylosis of the entire thoracolumbar 
spine or intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
low back contusion are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5237, 5242 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed a notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim. See 
38 C.F.R. § 3.159(b)(1).)

On March 3, 2006, the United States Court of Appeals for the 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  

The Board notes that it has considered the recent case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), wherein the 
Court held that, for an increased-compensation claim, section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., 
competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The veteran was furnished with a letter informing him of the 
VCAA in May 2004.  The veteran was informed of the general 
information necessary to establish a higher rating, the 
evidence VA was responsible for obtaining, and what 
information was needed from the veteran to substantiate his 
claim.  Furthermore, in a subsequent letter dated in May 
2008, the RO advised the veteran of how VA assigns disability 
ratings and effective dates.  Again, the RO advised the 
veteran of his and VA's responsibilities under the VCAA.  
Finally, the May 2008 letter complied with the holding in 
Vazquez-Flores by which satisfying the elements identified in 
that decision, and his claim was subsequently readjudicated 
in a Supplemental Statement of the Case (SSOC) in August 
2008.  Thus, the Board finds that VA has satisfied the notice 
provisions of the VCAA.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service, private, and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App.121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

The RO provided the veteran with examinations with regard to 
his back disability in June 2004, and most recently in July 
2008.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The Board finds these 
examination reports are thorough and consistent with 
contemporaneous outpatient treatment records.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision. 


Increased ratings-in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2008).


Service-connected back disability

The veteran contends the currently assigned evaluation does 
not adequately reflect the severity of his back disability.  

The Board notes that the veteran's service-connected back 
disability is currently evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Considering the findings of degenerative changes, Diagnostic 
Code 5242 is also for application.

Lumbosacral strain (Diagnostic Code 5237) and degenerative 
arthritis of the spine (Diagnostic Code 5242) are both 
evaluated pursuant to the General Rating Formula for Disease 
and Injuries of the Spine, which applies with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under these criteria, a 10 
percent evaluation is assigned when there is forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height.  A 20 percent evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent evaluation is 
assigned when there is unfavorable ankylosis of the entire 
spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2008).

The Board is cognizant that VA regulations, set forth at 38 
C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of 
functional impairment due to pain on motion when evaluating 
the severity of a musculoskeletal disability.  The Court has 
held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. § 
4.40 (2008).

In evaluating the veteran's disability under the general 
rating formula for diseases of the spine, the Board found the 
most probative evidence to be the reports of VA examinations 
conducted in June 2004 and July 2008, and the treatment 
records dated throughout the pendency of this appeal.

The record reflects that the veteran's complained of low back 
pain after two days of driving a truck in August 1981.  In 
August December 1984, he reported that he hit his low back on 
a radio rack in his truck.  

In November 2001, the veteran underwent a VA neurological 
examination after complaining of electrical sensations in 
various locations as well as visual symptoms at night while 
he was in bed.  Neurological examination was normal.  The 
veteran's symptoms resolved with psychiatric medications.  
The examiner did not feel that further neurological 
evaluation was needed and the veteran was to continue 
medication as directed by his psychiatrist.  

Similarly, the Board notes the veteran complained of numbness 
and tingling in his arms and legs which worsened after taking 
Wellbutrin and Citalopram during VA outpatient treatment in 
January 2003.  He was subsequently diagnosed with peripheral 
nerve symptoms which the examiner found were likely due to 
the medication.  

In March 2004, the veteran sought treatment with complaints 
of lingering pain in his lower back.  The veteran reported 
that he had a desk job.  He did not sleep well because of his 
pain and had difficulty working.  He reported that he had 
some tingling down his left leg, no numbness, and no change 
in bowel or bladder.  Examination of his back revealed no 
edema or redness; however, tenderness on palpation was noted.  
The examiner found that the veteran was unable to perform 
straight leg raising because of pain and diagnosed the 
veteran with low back pain.  The veteran was given an 
injection of Toradol and prescribed medication for his back.  

In a June 2004 VA examination, the veteran reported that his 
low back pain was constant and that it sometimes radiated 
into his legs.  Despite his back complaints, he remained 
employed as a building maintenance worker with the United 
States Department of the Interior.  His duties included being 
in charge of the physical plant as well as setting up classes 
for the learning center, cleaning, snow removal, and 
performing maintenance.  At home, he performed yard work and 
snow removal.  He was fully independent with his activities 
of daily living, with the exception that his wife washed his 
back in the shower.  He did not participate in any sports.  
He reported that he probably missed 25 percent of his days at 
work in the past year, but qualified his statement by stating 
that he had a lot of flexibility in his schedule.  He could 
drive for about an hour before getting out and moving about.  
He had no problems getting in and out of cars.  He used z-
coil shoes which helped his back greatly.  On examination, 
the veteran did not appear to have any scoliosis or dorsal 
kyphosis.  Mild tenderness over the posterior spinous 
processes of L3-L4 was noted.  There was no muscle atrophy, 
no pain with straight leg raising, and no pain with sciatic 
stretch.  Reflexes were normal, strength was symmetric, and 
Babinskis were downgoing.   The veteran's range of motion on 
flexion was 77 degrees and on extension was 30 degrees.  His 
x-ray report revealed that his lordosis was slightly 
accentuated inferiorly, and there was disk thinning 
posteriorly at L5-S1 with mild sclerosis extending into the 
posterior elements at L5.  The sacroiliac joints and sacrum 
appealed normal.  There was also an impression of 
degenerative change.


In a June 2004 statement, the veteran reported that he was 
involved in a semi truck accident during service in the fall 
of 1983.  He reported that the truck rolled several times.  
He did not remember much except returning to duty in April 
1984 after spending 9 weeks in traction in a German Hospital.  
He provided a list of things he could no longer do such as 
fish, cut bales, hunt, carry a pack and gun, play baseball, 
perform many home maintenance tasks, lift, reach, bend, and 
climb.  

Despite the veteran's report of being unable to hunt, carry a 
pack, and climb, an October 2004 private emergency room 
report notes that he was setting up a deer stand when he feel 
from a height of 22 feet sustaining a compression fracture of 
L1.  Examination revealed that his upper lumbar region was 
"a little bit tender."  Straight leg raise was negative 
bilaterally.  Strength was full and sensation was intact in 
the lower extremities. Impression was low back pain secondary 
to recent compression fracture of L1.  

A private x-ray report dated in December 2004 indicated 
moderate compression deformity of the L1 vertebra in its 
superior aspect.  Kyphosis was identified, as well as 
evidence of edema, which extended into the pedicles 
bilaterally.  However, no evidence of pathologic signal was 
seen and the paraspinal structures were otherwise 
unremarkable. 

Private treatment records from Valley Medical Center dated in 
January and February 2006 show that the veteran had severe 
neuropathic pain in the lower portion of the back, right 
lower extremity, and, to some extent, left leg.  Examination 
reviewed moderate hypersensitivity to touch in the right and 
left lower extremities.  He also had some weakness in the 
right leg.  

A private MRI report dated in January 2007 showed compression 
deformities of L1 vertebral body which accentuated kyphotic 
curvature at the thoracolumbar junction secondarily.  There 
was also indication of some early loss of signal at the 
intervertebral disc L5-S1 level and over the lower thoracic 
spine T11-12 and 12-L1 levels.  The veteran was found to have 
vertebral and apophyseal degenerative changes within the 
lumbar spine.  No other significant abnormalities were noted.  

In a July 2008 VA examination, the veteran reported that he 
had back pain.  He also complained that he had difficulty 
starting the flow of urine, but that he experienced no 
urinary incontinence and occasional stool incontinence.  He 
reported that he had to drag his right foot and that he had 
sharp electrical shooting pains which radiated from either or 
both hips down his legs.  Upon neurologic examination, the 
veteran was noted to drag his right foot, but was able to 
heel walk and toe walk, and his tandem walking and the 
Romberg were normal.  He had mild weakness of the knee 
flexors and extensors, but had good strength with ankle 
dorsiflexion and plantar flexion and hip flexion and 
extension.  Upon thoracolumbar examination, he was noted to 
have mild loss of curvature of the lumbar and thoracic spine 
on lateral flexion, but no postural abnormalities, fixed 
deformities, abnormality of musculature block, muscle spasm, 
or weakness.  When performing forward flexion, he complained 
of increased discomfort at 35 degrees with maximal flexion of 
45 degrees.  Extension was 20 degrees and limited by 
discomfort.  With DeLuca testing, there was no further 
decreased range of motion due to pain, weakness, fatigue, 
lack of endurance, or incoordination.  MRI of the lumbar 
spine revealed a compression fracture and mild disk disease.

Based on the aforementioned findings the Board concludes that 
the disability picture associated with the veteran's back 
disability does not meet or more nearly approximate the 
criteria for a 40 percent evaluation.  Neither of the VA 
examinations revealed evidence of forward flexion limited to 
30 degrees or less in the thoracolumbar spine, and there is 
no suggestion of either favorable or unfavorable ankylosis of 
the spine.  The Board has considered the veteran's complaints 
of pain and impairment related to his disability, including 
the reports of increased symptoms following repetitive use.  
See Deluca, supra.  However, there were no changes shown on 
examination on range of motion testing that would support a 
higher rating.  On the contrary, there was no further 
decreased range of motion due to pain, weakness, fatigue, 
lack of endurance, or incoordination during his 2008 
examination.  In short, the overall objective evidence does 
not support an evaluation greater than 20 percent based on 
functional impairment in the thoracolumbar spine due to pain 
on motion and other factors.  

As review of the medical evidence does show findings of 
degenerative disc disease, the Board has considered rating 
his back disability based on incapacitating episodes pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  In this 
regard, the Board acknowledges that a December 2004 CT scan 
showed a compression deformity at L1 with some injury to the 
pedicles of L1 and degeneration of the facets at L5 and S1.  
The Board further acknowledges that an MRI of the spine dated 
in January 2007 showed a compression fracture at the L1 with 
some impingement on the anterior thecal sac, but not enough 
to cause canal stenosis.  The veteran was further noted to 
have mild disc disease at L5-S1 at that time.  However, the 
evidence shows that the veteran's current degenerative disc 
disease and resulting neurological findings have been 
attributed to an intervening injury.  The Board points out 
the July 2008 VA examiner's conclusion that the compression 
fracture at L1 and increased back pain was due to the fall 
from a deer stand and were not due to the veteran's service-
connected back disability.  The examiner after reviewing the 
veteran's service and postservice medical records noted that 
there was no documentation of hospitalizations or course of 
physical therapy during service.  Furthermore, the examiner 
could find no physiologic explanation for the veteran's story 
of electric shock that antedated his fall from the deer 
stand.  It was noted that while the veteran had a current 
definite loss of right knee jerk, such findings were normal 
in June 2004 prior to his fall from the deer stand.  It was 
felt that the veteran's neurological current findings were 
likely due to the fall from the deer stand that resulted in 
his compression fracture of L1.  

The Board also acknowledges that the veteran has reported 
radiating pain and other symptoms during VA examinations.  In 
this regard, the Board points out that the July 2008 VA 
examiner found that numbness of the skin of the right thigh 
could be due to injury to both the lateral femoral nerve and 
the anterior cutaneous branches of the femoral nerve, but 
were not due to a radiculopathy from the veteran's back.  

Finally, the Board notes that there were no objective 
findings of bowel or bladder impairment related to the 
veteran's service connected back disability.

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between the veteran's current neurological back 
manifestations and his service connection back contusion.  
Rather, the competent medical evidence shows that these 
symptoms are related to a nonservice-connected fracture of L5 
caused by a fall from a deer stand.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current neurological back 
manifestations to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

While the Board is most sympathetic to the veteran's current 
difficulties with his lower back, to assign an increased 
rating based upon neurological manifestations and symptoms 
shown to be the result of an intervening injury (which is not 
service- connected) would not be appropriate.  The Board has 
considered all evidence of record and finds that at no time 
during the appeal period has the veteran's service-connected 
back disability been more than 20 percent disabling.  As 
such, staged ratings are not warranted.  See Fenderson, Hart, 
supra.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski,
1 Vet. App. 589 (1991).  In this regard, the Board 
acknowledges that during his June 2004 VA examination, the 
veteran reported that he had probably missed
 25 percent of the days of work in the past year, but points 
out that he qualified that by saying there was a lot of 
flexibility in his schedule.  The Board further acknowledges 
that the veteran reported that he had missed 112 work days in 
the past year due to "flare ups" during his July 2008 VA 
examination.  However, objective evidence does not establish 
that this disability causes a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Overall, the Board does not find an unusual 
disability picture and referral for extraschedular evaluation 
is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected low back contusion is denied.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


